Filed 3/16/21 In re D.M. CA1/5

            NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION FIVE

In re D.M., A Person Coming Under
the Juvenile Court Law.
CONTRA COSTA COUNTY                                        A158579
CHILDREN AND FAMILY
SERVICES BUREAU, et al.,
                                                           (Contra Costa County
        Plaintiffs and Respondents,                        Super. Ct. No. J18-01001)
v.

Y.M.,

        Defendant and Appellant


                              MEMORANDUM OPINION1
        Y.M., the mother of D.M., appeals from an order of the juvenile
court granting de facto parent status to M.V., a foster parent. Y.M.
contends on appeal that the court’s decision to grant de facto parent
status during the family reunification period violated her constitutional
right to maintain a relationship with her child by adding an adversary
with competing parental interests while she was pursuing
reunification. We dismiss the appeal as moot.



       We resolve this case by a memorandum opinion pursuant to
        1

California Standards of Judicial Administration, section 8.1.
                                                    1
      During the pendency of this appeal, the Contra Costa County
Children and Family Services Bureau forwarded to this court a copy of
a February 5, 2021, order of the juvenile court rescinding its grant of de
facto parent status to M.V. The order states that de facto parent status
is no longer appropriate because “the minor has been returned to his
Mother under family maintenance.” As a result, this court provided the
parties with an opportunity to file supplemental briefs addressing the
question of mootness.
      Because it is no longer possible for this court to grant Y.M. any
effectual relief, this appeal is moot. (See People v. DeLeon (2017) 3
Cal.5th 640, 645.) Although Y.M. asserts we should exercise our
discretion to decide the merits of this appeal because it raises a
question of public interest and is capable of repetition yet evades
review, we decline to do so. She has not persuaded us that such a
challenge to an order granting de facto parent status evades appellate
review. (See, e.g. In re D.R. (2010) 185 Cal.App.4th 852, 860-865
[affirming orders granting de facto parent status and denying agency’s
motion to terminate de facto parent status]; In re Leticia S. (2001) 92
Cal.App.4th 378, 384 [reversing grant of de facto parent status].) Y.M.
asserts that appellate review is not possible in cases like hers, in which
the reunification period terminates because reunification is successful.
However, in such cases, the parent has not suffered an injury from the
granting of de facto parent status to another individual. In contrast,
we see no reason why a parent whose efforts at reunification are
unsuccessful may not continue to pursue an appeal of an order granting
de facto parent status, asserting (as Y.M. contended would happen




                                    2
here) that the order caused prejudice by undermining reunification
efforts.
                             DISPOSITION
      The appeal is dismissed. The parties shall bear their own costs
on appeal.




                                   3
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.




A158579




                               4